Exhibit 99.1 B Communications Reports its Financial Results for the Third Quarter of 2014 - Company de-leveraging process progressing well and ahead of schedule - Ramat Gan, Israel – November 10, 2014 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the third quarter ended September 30, 2014. Bezeq’s Results: For the third quarter of 2014, the Bezeq Group reported revenues of NIS 2.2 billion ($604 million) and operating profit of NIS 671 million ($182 million). Bezeq’s EBITDA for the third quarter totaled NIS 998 million ($270 million), representing an EBITDA margin of 44.7%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 428 million ($116 million). Bezeq's cash flow from operating activities during the period totaled NIS 950 million ($257 million). Cash Position: As of September 30, 2014,B Communications’ unconsolidated cash and cash equivalents and short term investments totaled NIS 699 million ($189 million). In addition, a dividend receivable of NIS 391 million ($106 million) as of September 30, 2014 increased B Communications’ total liquidity balances to NIS 1.1 billion ($295 million). As of September 30, 2014, the outstanding amount, including accrued interest and unamortized premiums, discounts and debt issuance costs, of B Communications’ Senior Secured Notes (7⅜%) was NIS 2.85 billion ($771 million) and Series B Debentures was NIS 697 million ($189 million). B Communications’ Unconsolidated Balance Sheet Data (in millions) Convenience translation into U.S. dollars (Note A) September 30, September 30, September 30, December 31, NIS US$ NIS NIS Debentures and loans Senior Secured Notes 7⅜%(1) - - Series B Debentures Series A Debentures - - Bank and institutional loans - - Total Liquidity balances Lockbox account(2) 79 Unrestricted cash(3) Dividend receivable - - Total Senior Secured Notes balance is the sum of (a) the NIS amount equivalent to the $725 million that was hedged on the date that the Notes were issued amounting to NIS 2,561 million, (b) $75 million multiplied by therepresentative rate of exchange as of September 30, 2014 (NIS 3.695 U.S. Dollar 1.00) and (c) accrued interest and unamortized debt issuance costs. Lockbox account - one or more accounts designated as a lockbox account and maintained by B Communications (SP-2) Ltd. (or any of its successors) and pledged as collateral to the security agent for the benefit of the holders of the Senior Secured Notes. Amounts from prior periods are shown as comparative data and reflect amounts that were maintained by B Communications (SP-2) Ltd. but not in a lockbox account. Unrestricted cash - any funds, property or assets (including any property or assets acquired with or earned on such unrestricted cash) not expressly required by the terms of the Indenture for the Senior Secured Notes to be deposited in or allocated to the lockbox account and any other funds with respect to which the Indenture expressly provides shall constitute unrestricted cash, including proceeds from indebtedness permitted to be incurred under the Indenture which are not otherwise expressly required by the terms of the Indenture to be deposited in or allocated to the lockbox account; provided that no specified shares or collateral shall constitute unrestricted cash. B Communications' Cash Management: B Communications manages its cash balances according to an investment policy that was established by its Board of Directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to B Communications' investment policy approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On August 6, 2014, Bezeq's Board of Directors resolved to recommend to its General Meeting of Shareholders the distribution of a cash dividend of NIS 1,267 million ($343 million). On September 3, 2014, Bezeq's shareholders approved the dividend distribution and on October 2, 2014, B Communications received its share totaling approximately NIS 391 million ($106 million). B Communications’ Third Quarter Consolidated Financial Results B Communications’ consolidated revenues for the third quarter of 2014 totaled NIS 2,232 million ($604 million), a 6.9% decrease compared with NIS 2,398 million reported in the third quarter of 2013. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. B Communications’ consolidated operating income for the third quarter of 2014 totaled NIS 516 million ($140 million), a 1.38% increase compared with NIS 509 million reported in the third quarter of 2013. B Communications’ consolidated net income for the third quarter of 2014 totaled NIS 219 million ($59 million), a 19.7% increase compared with NIS 183 million reported in the third quarter of 2013. B Communications’ Third Quarter Unconsolidated Financial Results As of September 30, 2ommunications’ held approximately 31% of Bezeq's outstanding shares. Accordingly, B Communications’ interest in Bezeq's net income for the third quarter of 2014 totaled NIS 132 million ($36 million), a 5.0% decrease compared with NIS 139 million reported in the third quarter of 2013. During the third quarter of 2014, B Communications recorded net amortization expenses of NIS 34 million ($9 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its unconsolidated financial statements. From April 14, 2010, the date of the acquisition of its interest in Bezeq, until September 30, 2014, B Communications has amortized approximately 65% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. 2 B Communications’ unconsolidated net financial expenses for the third quarter of 2014 totaled NIS 99 million ($27 million) compared to NIS 62 million in the third quarter of 2013. Financial expenses during the third quarter of 2014 include, NIS 86 million ($23 million) related to the publicly traded Series B Debentures and the Senior Secured Notes and NIS 31 million ($9 million) of non-cash, net expenses related to the revaluation of the cross-currency swap (“CCS”) hedge transactions related to the Senior Secured Notes. The CCS transactions do not qualify for hedge accounting. In accordance with IAS 39, derivatives that do not qualify for hedge accounting are recognized on the statement of financial position at their fair value, with changes in the fair value recognized as a component of “financial expenses, net” in the statement of income. B Communications expects that these non-cash revaluation expenses will fully offset against the US dollar denominated Senior Secured Notes over the term of the hedge transactions. Until then, such revaluation expenses could have a material adverse effect on B Communications’ statement of income due to the volatility of the fair value valuation method. These expenses were offset in part by financial income of NIS 29 million ($8 million) generated by short term investments. B Communications’ net loss attributable to shareholders for the third quarter of 2014 was NIS 2 million ($1 million) compared to net income attributable to shareholders of NIS 12 million reported in the third quarter of 2013. In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended September 30, September 30, September 30, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (1
